DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5636392 issued to Choi in view of Japanese Patent No. H07298923 issued to Kiyouchiyoru.

Regarding claim 1,
	Choi discloses a hammock frame (Choi: FIG. 1 (100)) comprising: a hammock support member having a first end, a second end, and a midpoint between the first end and the second end; (Choi: See annotated figure below) said hammock support member defining a first surface portion that extends from the first end to the midpoint; (Choi: FIG. 1 140, 120, and half of 110 may be interpreted as a first surface portion) said hammock support member defining a second surface portion that extends from the midpoint to the second end and that is substantially symmetrical with the first surface portion about a plane of symmetry that extends through the midpoint; (Choi: FIG. 1 (140, 120 and second half of 110 may be interpreted as a second surface portion refer to annotated figure below.) said first surface portion having a first segment, a second segment, and a third segment; (Choi: FIG. 1 (120) is between (140) and (110)) said second segment being between the first segment and the third segment; said first, second, and third segments each being arc shaped; said first segment having a first radius, said second segment having a second radius, and said third segment having a third radius; and … (Choi: FIG. 1 each of the first and second portions have three segments, the first being 140, 120 and half of 110 which are all arc shaped and have different radius curvatures.)

    PNG
    media_image1.png
    455
    791
    media_image1.png
    Greyscale

	Choi does not specifically disclose the measurements of the radii and said second radius being smaller than the first and third radii.
	However, Kiyouchiyoru discloses said second radius being smaller than the first and third radii. (Kiyouchiyoru: see annotated figure below, the examiner notes that the straighter portions will have a greater curvature and the curved portions will have a smaller curvature. Kiyouchiyoru demonstrates this better than Choi in its figures.)

    PNG
    media_image2.png
    284
    470
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second radii to be smaller than the first and third radii as taught by Kiyouchiyoru since it has been held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that changes in “configuration” are “a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” Additionally, one of ordinary skill in the art would have been motivated to make this modification in order to allow for the hammock to rock back and forth (Kiyouchiyoru: Abstract “PURPOSE: To provide a hammock stand designed to swing not only rightward and leftward but also forward and backward, without using a hammock support pillar.”) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	 Choi, as modified above, discloses the hammock frame of claim 1, wherein the first segment is closer to the first end than the second and third segments; and wherein the first radius is smaller than the third radius. (Kiyouchiyoru: see annotated figure in claim 1, the first radius is smaller than the third radius since it has more of a curvature than that of the third radius.)

Regarding claim 3,
	Choi discloses a hammock frame (Choi: FIG. 1 (100)) comprising: a hammock support member having a first end, a second end, and a midpoint between the first end and the second end; (Choi: See annotated figure below) ) said hammock support member defining a first surface portion that extends from the first end to the midpoint; (Choi: FIG. 1 140, 120, and half of 110 may be interpreted as a first surface portion) said hammock support member defining a second surface portion that extends from the midpoint to the second end and that is substantially symmetrical with the first surface portion about a plane of symmetry that extends through the midpoint; (Choi: FIG. 1 (140, 120 and second half of 110 may be interpreted as a second surface portion refer to annotated figure below.) said second segment being between the first segment and the third segment; said first, second, and third segments each being arc shaped; said first segment having a first radius, said second segment having a second radius, and said third segment having a third radius; and … (Choi: FIG. 1 each of the first and second portions have three segments, the first being 140, 120 and half of 110 which are all arc shaped and have different radius curvatures.) and a second hammock support member having a third surface portion substantially identical to the first surface portion and a fourth surface portion substantially identical to the second surface portion, said second hammock support member being connected to the first hammock support member. (Choi: FIG. 1 the examiner notes that there is a second hammock support member located opposite of the first and has the same elements as the first hammock support member.)

    PNG
    media_image1.png
    455
    791
    media_image1.png
    Greyscale

	Choi does not specifically disclose the measurements of the radii and said second radius being smaller than the first and third radii.
	However, Kiyouchiyoru discloses said second radius being smaller than the first and third radii. (Kiyouchiyoru: see annotated figure below, the examiner notes that the straighter portions will have a greater curvature and the curved portions will have a smaller curvature. Kiyouchiyoru demonstrates this better than Choi in its figures.)

    PNG
    media_image2.png
    284
    470
    media_image2.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing of the claimed invention to have modified the second radii to be smaller than the first and third radii as taught by Kiyouchiyoru since it has been held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that changes in “configuration” are “a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” Additionally, one of ordinary skill in the art would have been motivated to make this modification in order to allow for the hammock to rock back and forth (Kiyouchiyoru: Abstract “PURPOSE: To provide a hammock stand designed to swing not only rightward and leftward but also forward and backward, without using a hammock support pillar.”) in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 4,
	Choi, as modified above, discloses the hammock frame of claim 3, further comprising a hinge assembly operatively interconnecting the first and second hammock support members such that the first and second hammock support members are selectively rotatable with respect to each other. (Choi: FIG. 13 shows a hinge assembly (142, 141, 143, 144, 140) all working in conjunction to allow for selective rotation around pivot point (144))

Regarding claim 10,
	Choi, as modified above, discloses the hammock frame of claim 4, further comprising an angle limiter configured to limit the relative rotation between the first and second hammock support members. (Choi: FIG. 13 (140, 144) may be interpreted as an angle limiter that limits relative rotation between the hammock support members (130))

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5636392 issued to Choi in view of Japanese Patent No. H07298923 issued to Kiyouchiyoru further in view of U.S. Patent No. 6082922 issued to Cheng.

Regarding claim 5,
	Choi, as modified above, discloses the hammock frame of claim 4, wherein the hinge assembly includes a plate that is fixed to the first hammock support member such that the plate cannot move relative to the first hammock support member; (Choi: FIG. 13 when (143) is pivoted around pivot point (144), the plate (143) moves with the hammock support member shown in phantom in FIG. 13.)
	Choi, as modified, does not appear to disclose wherein the hinge assembly includes a hinge pin that operatively connects the second hammock support member to the plate such that the second hammock support member is selectively rotatable relative to the plate and the first hammock support member.
	However, Cheng discloses wherein the hinge assembly includes a hinge pin (Cheng: FIG. 1 (31)) that operatively connects the second … support member (Cheng: FIG. 1 (20)) to the plate (Cheng: FIG. 1 (10)) such that the second hammock support member is selectively rotatable relative to the plate and the first hammock support member. (Cheng: FIG. 7 when (32) is pressed, (31) is dislodged from its hole allowing relative motion of (20) between plate (10) and first support member (20))
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the folding hinge of Choi, as modified, with that of Cheng in order to allow for a more compact way of folding the hammock while providing a safety feature to prevent unwanted folding in which one of ordinary skill in the art would have recognized as a predictable result. 

Regarding claim 6,
	Choi, as modified above, discloses the hammock frame of claim 5, wherein the second hammock support member is rotatable relative to the first hammock support member between a folded position and an unfolded position; (Cheng: FIG. 7 shows second hammock support member (20) rotatable relative to first hammock support (20) between a folded and unfolded position.) and wherein the hinge assembly further includes a fixing mechanism that is configured to selectively prevent the movement of the second hammock support member from the unfolded position. (Cheng: FIG. 7 (32) allows for the movement of (31) see col. 2 lines 30-33 “The height of the first lug is less than that of the second lug (32), so that the first lug (31) is ensured to move inwardly behind the side plate (11) when the second lug (32) is pressed.”)

Regarding claim 7,
	Choi, as modified above, discloses the hammock frame of claim 6, wherein the plate defines a first opening; (Cheng: FIG. 7 (14)) wherein the second hammock support member defines a second opening; (Cheng: col. 2 lines 27-30 “The first lug (31) of the trip (30) is inserted through the first aperture (21) and the hole (14) of the seat (10), and the second lug (32) is inserted through the second aperture (22) of the trip (30).”) wherein the first and second openings align with each other when the second hammock support member is in the unfolded position; (Cheng: FIG. 1 see how support member (20) is inserted into (10) so that hole (21) line up with hole (14) as well as the other hole (unlabeled)) and wherein the fixing mechanism is a fixing member that is insertable through the first and second openings. (Cheng: (31) is inserted into hole (21) and (14) as stated in col. 2 lines 27-30. Pin (13) is inserted into unlabeled hole in (20) and (10).)

Regarding claim 8,
	Choi, as modified above, discloses the hammock frame of claim 7, wherein the fixing member is a bolt. (Cheng: FIG. 1 (31) or (13) may be interpreted as a bolt.)

Regarding claim 9,
	Choi, as modified above, discloses the hammock frame of claim 6, wherein the fixing mechanism is a two- part latch. (Cheng: FIG. 1 (30) may be interpreted as a two part latch such that when (32) is pressed (31) becomes dislodges from its holes and allows for the folding of the structure.)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5636392 issued to Choi in view of Japanese Patent No. H07298923 issued to Kiyouchiyoru further in view of U.S. Patent No. 5113537 issued to Turk.

Regarding claim 11,
	Choi, as modified above, discloses the hammock frame of claim 10.
	Choi, as modified, does not appear to disclose wherein the angle limiter includes a first beveled surface on the first hammock support member; wherein the angle limiter includes a second beveled surface on the second hammock support member; and wherein the first and second beveled surfaces are positioned to contact each other when the second hammock support member is in the unfolded position.
	However, Turk discloses wherein the angle limiter includes a first beveled surface on the first hammock support member; wherein the angle limiter includes a second beveled surface on the second hammock support member; and wherein the first and second beveled surfaces are positioned to contact each other when the second hammock support member is in the unfolded position. (Turk: FIG. 3 shows hammock support members having a beveled surface (32, 34) that contact one another when they are unfolded in the manner shown in FIG. 3)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hammock support members to have beveled surfaces that contact one another as taught by Turk in order to allow for a more efficient way of folding than that of Choi, as modified, with less parts in which one of ordinary skill in the art would have recognized as a predictable result. Furthermore, it has been held In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that changes in “configuration” are “a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673